Citation Nr: 1812925	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-37 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to exposure to contaminated drinking water at Camp Lejeune.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970 and from April 1973 to January 1974.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran had service of at least 30 days at Camp Lejeune from April 21, 1973, to May 7, 1973, and from August 4, 1973, to January 2, 1974.

2.  Subsequent to service the Veteran was diagnosed with bladder cancer.

3.  The Veteran's bladder cancer manifested to a degree of 10 percent or more since service.


CONCLUSION OF LAW

The criteria for service connection for bladder cancer are met.  38 U.S.C. §§ 1110, 1112; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017); 82 Fed. Reg. 4173-4185 (January 13, 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for bladder cancer.  The Veteran reports that he was stationed at Camp Lejeune, North Carolina, during 1973 and 1974 when it was not known that the drinking water was contaminated. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303 (a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, certain diseases may be presumed to have been incurred or aggravated during service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307 and 3.309 providing a presumption of service connection for certain diseases based on exposure to contaminants present in the water supply at Camp Lejeune.  The amendment defines "contaminants in the water supply" as the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE), benzene and vinyl chloride that were in the on-base water-supply systems located at United States Marine Corps Base Camp Lejeune, during the period beginning on August 1, 1953, and ending on December 31, 1987.  

In order to qualify for presumptive service connection under these provisions, there must be evidence of: (1) a diagnosis of one of the enumerated diseases under the new provision 38 C.F.R. § 3.309  (f), (i.e., kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer), if manifest to a degree of 10 percent or more at any time after service; and (2) service of at least 30 days (consecutive or nonconsecutive) at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987.  The rulemaking applies to claims received by or pending before VA on or after March 14, 2017.  See 82 Fed. Reg. 4173-4185 (January 13, 2017); VA M-21-1 Adjudication Manual, Part IV, Subpart ii, Chapter 2, Section C.6.a. (revised March 14, 2017). 

Pursuant to 38 C.F.R. § 4.115, Diagnostic Code 7528, malignant neoplasms of the genitourinary system are evaluated as 100 percent disabling.

Treatment records demonstrate that in June and July 2013, the Veteran was diagnosed with bladder cancer before undergoing a transurethral resection of a bladder tumor (TURBT).  A re-staging transurethral resection (TUR) was performed in August 2013, which showed no residual tumor.  The Veteran also underwent Bacille Calmette Guerin (BCG) treatment.  

The Veteran was afforded a VA examination in April 2014, where the examiner noted that the Veteran had a diagnosis of bladder cancer and that the onset was 2013.  The examiner also indicated that the Veteran spent more than 30 days living at Camp Lejeune, North Carolina.  The Board acknowledges that the VA examiner opined that the Veteran's bladder cancer was not etiologically related to his exposure to contaminated water at Camp Lejeune largely because the medical literature did not support such a finding.  However, medical research has since supported the link and, as noted above, bladder cancer has been added to the list of diseases presumptively connected to Camp Lejeune water contamination.  

Service personnel records demonstrate that the Veteran was stationed at Marine Corps Base, Camp Lejeune, North Carolina, while serving on active duty from April 21, 1973, to May 7, 1973, and from August 4, 1973, to January 2, 1974.

Based on the forgoing, the Board finds that entitlement to service connection for bladder cancer is warranted.  At a point after separation from service the Veteran was diagnosed with bladder cancer, an enumerated disease identified as presumptively due to contaminated water at Camp Lejeune.  The Veteran's bladder cancer was treated with surgery and, therefore, manifested to a degree of 10 percent or more at a time after service.  Finally, the Veteran had service of at least 30 days at Camp Lejeune between April 1973 and January 1974, which falls within the enumerated period.  Therefore, service connection for bladder cancer due to exposure to contaminated water at Camp Lejeune is granted.



ORDER

Service connection for bladder cancer is met.  




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


